Motion for reargument granted and cause placed on the court’s day calendar for reargument on the 3d day of February, 1970. Counsel are directed to brief the points raised on this application. In passing, we call counsel’s attention to the improper practices indulged in by both sides of swearing to legal citations in their affidavits. Affidavits are sworn statements of fact; legal citations should be placed in a separate memorandum. Concur — Eager, J. P., Capozzoli, Hunez, MeHally and Tilzer, JJ.